   Case 4:19-cv-00869-O Document 36 Filed 08/10/20                   Page 1 of 1 PageID 169




                                          August 10, 2020


United States District Court
Northern District of Texas
Fort Worth Division
501 West 10th Street, Room 310
Fort Worth, TX 76102-3673
Attn: Clerk of the Court
Via PACER


                    4:19-cv-00869-O, Baker et al., v. City of Fort Worth, et al.
To the Clerk of the Court:
Please find attached the designation of expert witness and related disclosures pursuant to Fed. R.
Civ. Pro. 26(a)(2) that were served on counsel for Defendants on August 7, 2020.
If there are any questions regarding this, please feel free to contact me.
Warm regards,
/s/Marie Anderson
Marie Anderson
marie@norredlaw.com
Legal Assistant
NORRED LAW, PLLC




            www.norredlaw.com – 515 E. Border St. / Arlington, TX 76010 – 817.704.3984
